Citation Nr: 0211516	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  99-00 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from October 1953 to September 
1955.  The claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico, which denied an 
evaluation in excess of 30 percent for service-connected 
bronchial asthma.  The Board remanded the claim in November 
2000.  The claim returns to the Board following additional 
development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue on appeal has been obtained, and all duties to the 
veteran have been fulfilled.

2.  The veteran's bronchial asthma is manifested by 
complaints of daily asthma attacks, dyspnea from exertion 
with walking moderate distances or climbing stairs, and daily 
use of inhaler medications, but is not manifested by monthly 
physician visits for purposes of treatment of an exacerbation 
of asthma, or by use of systemic oral or parenteral 
corticosteroids.

3.  Pulmonary function testing discloses forced expiratory 
volume in one second (FEV-1) above 55 percent of predicted 
value and establishes that the ratio of FEV-1 to forced vital 
capacity (FVC) is above 55 percent.


CONCLUSION OF LAW

No criterion for an evaluation in excess of 30 percent for 
bronchial asthma has been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b), 
4.97, Diagnostic Code 6602 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 30 percent for his service-connected bronchial 
asthma.  Historically, by an April 1956 rating decision, the 
veteran was granted service connection for bronchial asthma, 
effective from the day following his service discharge, and 
that disability was evaluated as 10 percent disabling.  The 
veteran's disability evaluation increased to 60 percent, then 
decreased to 30 percent, effective in 1980.  A 30 percent 
disability evaluation has remained in effect, unchanged, 
since 1980.  Accordingly, his 30 percent evaluation is 
protected under 38 U.S.C.A. § 110.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. § 
4.3.  If there is a question as to which of two evaluations 
should apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

The veteran's entire history is considered when making 
disability evaluations. 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The severity of the veteran's disability due to his service-
connected asthma is evaluated utilizing 38 C.F.R. § 4.97, 
Diagnostic Code 6602, which provides criteria for evaluation 
of bronchial asthma.  Diagnostic Code 6602, as in effect when 
the veteran submitted his April 1998 claim for an increased 
evaluation, provides that disability due to bronchial asthma 
may be evaluated based on results of pulmonary function 
tests, or on the frequency of required treatment, or the 
frequency and severity of asthmatic attacks.  

A 30 percent rating is assigned where forced expiratory 
volume in one second (FEV-1) is in the range from 56 to 70 
percent of predicted value, or; the ratio of FEV-1 to forced 
vital capacity (FVC) is in the range from 56 through 70 
percent, or; there is the need for daily inhalation or oral 
bronchodilator therapy, or; need of inhalational anti-
inflammatory medication.

A 60 percent evaluation is assigned where forced expiratory 
volume in one second (FEV-1) is in the range from 40 to 55 
percent of predicted value, or; the ratio of FEV-1 to forced 
vital capacity (FVC) is in the range from 40 through 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or: intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  These criteria are disjunctive, that is, if 
the veteran meets or approximates any of the criteria, he is 
entitled to the 60 percent evaluation.  See Drosky v. Brown, 
10 Vet. App. 251, 255 (1997).

A 100 percent rating is assigned pronounced bronchial asthma 
where FEV-1 is less than 40 percent of predicted value, or; 
the ratio of FEV-1 to FVC is less than 40 percent, or; more 
than one attack per week with episodes of respiratory 
failure, or; which requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immunosuppressive 
medications.  38 C.F.R. § 4.96, Diagnostic Code 6602 (2001).

The veteran's current disability evaluation is 30 percent.  
He was advised of the criteria for the next higher 
evaluation, 60 percent, by a rating decision issued in August 
1998, by a January 1999 statement of the case (SOC), by a 
supplemental SOC (SSOC) issued in June 2000, by the Board's 
November 2000 Remand, and by an April 2002 SSOC.  The veteran 
was afforded VA examinations in March 1998, March 2000, and 
October 2001, and was afforded several pulmonary function 
evaluations as well.  

In addition, the veteran was specifically advised of the type 
of evidence generally required, and afforded the opportunity 
to submit such evidence at a requested hearing, by letters 
dated in December 1998 and in January 1999 rescheduling the 
hearing.  The veteran withdrew his request for a hearing 
before the RO, and the RO specifically advised him, by a 
three-page April 1999 letter, of the evidence needed in his 
case, and advised him as to what VA could do to assist him to 
obtain this evidence.  In June 2001, the RO advised the 
veteran of the changes in VA's duty to assist him in 
obtaining evidence required to substantiate his claim.  The 
Board finds that the numerous notifications to the veteran of 
the criteria for an increased evaluation, the multiple 
opportunities afforded him to identify or submit evidence, 
the multiple VA examinations, and the correspondence to him 
advising him of the evidence required and the status of his 
claim, have satisfied the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)) (VCAA). 

Dr. A.G.-R. provided a February 1999 private medical 
statement reflecting that the veteran was treated with 
corticosteroids during 1998.  However, no medication or 
pharmacy records were submitted, and the treatment notes from 
the physician do not reference use of steroids orally or 
parentally or other than inhaled.

The examiner who conducted the October 2001 VA examination 
noted that the veteran had used systemic corticosteroids 
(Decadron) several years earlier in an attempt to control his 
asthma, but the veteran reported having developed excessive 
swelling and obesity.  Because of intolerance to systemic 
corticosteroids, the veteran must be treated with other 
medications.  The treatment notes are consistent with this 
report, in that there are no notations during the period from 
the veteran's claim to the present which reflect that oral or 
parenteral corticosteroids have been required.  Thus, the 
veteran does not meet the criteria for a 60 percent 
evaluation based on use of corticosteroids.

At the time of a May 1997 pulmonary function examination, the 
veteran's FVC was 76 percent of predicted and his FEV-1 was 
77 percent of predicted, which was calculated as an FEV-1 to 
FVC ration of 102.  At the time of a February 1998 pulmonary 
function examination, the veteran's FVC was 94 percent of 
predicted and his FEV-1 was 86 percent of predicted, which 
may be calculated as an FEV-1 to FVC ratio of 91 percent.  At 
the time of a May 1999 pulmonary function examination, the 
veteran's FVC was 110 percent of predicted and his FEV-1 was 
97 percent of predicted, which may be calculated as an FEV-1 
to FVC ratio of 88; with use of a bronchodilator, the FVC was 
105 percent of predicted, and the FEV-1 changed to 97 percent 
of predicted, for an FEV-1 to FVC ratio which may be 
calculated as 92 percent.  

At the time of a March 2000 pulmonary function examination, 
the veteran's FVC was 99 percent of predicted and his FEV-1 
was 91 percent of predicted, prior to use of bronchodilators, 
which may be calculated as an FEV-1 to FVC ratio of 92 
percent, and the FEV-1 was 92 percent of predicted, with the 
FVC 103 percent of predicted, for a ratio of 89 percent, 
after bronchodilator use.  The evidence thus establishes that 
the veteran's FEV-1 was markedly higher than the range, from 
40 to 55 percent of predicted value, which would warrant a 60 
percent evaluation, and was, in fact, above the range which 
would warrant a 30 percent evaluation.  Likewise, the FEV-1 
to FVC ratio was above the 70 percent range which would 
warrant no more than a 30 percent evaluation.  

Pulmonary function examination conducted in September 2001 
disclosed FVC of 100 percent of predicted and an actual FEV-1 
of 94 percent of predicted, for an FEV-1/FVC ratio of 94 
percent.  Consistent with previous pulmonary function testing 
results, the September 2001 results disclose an FEV-1 above 
55 percent of predicted value and an FEV-1 to FVC ratio above 
55 percent.  The results were interpreted as disclosing mild 
ventilatory impairment, no acid-base disturbance, and no 
significant change from the March 2000 examination report.  

The veteran's October 2001 VA examination disclosed that he 
had an elevated immunoglobulin E level, at 375 milligrams/%, 
which the examiner stated reflected that the veteran had a 
significant allergic component to his asthma.  

In response to the Board's request on remand to reconcile the 
pulmonary function test reports of record, the examiner 
explained that the results showed minimal, if any, response 
to bronchodilators.  

Finally, the Board has considered whether the veteran's 
asthma has required monthly visits to a physician.  Private 
clinical records reflect that the veteran was seen in 
January, April, and September 1998.  The veteran was also 
seen for VA treatment of asthma in February, April, and 
December 1998, and was afforded VA examination in March 1998.  
VA clinical records reflect the veteran was seen in February, 
April, May, and December 1999, and was seen by his private 
physician in March, May and June 1999.  However, the clinical 
records, as well as the veteran's own statements, reflect 
that he had multiple medical disorders, including 
hypertension and diabetes, and some treatment episodes 
included or were required for treatment of disorders other 
than asthma.  Moreover, some of the treatment episodes were 
for routine monitoring of the veteran's asthma and were not 
required for treatment of an exacerbation; some VA outpatient 
visits were for the purpose of affording VA examinations.  

VA clinical records reflect that the veteran was seen by VA 
in February 2000, was afforded VA examination in March 2000, 
and underwent outpatient surgery unrelated to service-
connected asthma in April 2000.  The veteran was seen for 
treatment of asthma in September and December 2000. 

VA outpatient clinical records in April 2001 reflect that the 
veteran's asthma was awakening him two or three times a week 
at night, reflecting improvement compared to 1998 and 1999, 
when he had reported awakening almost every night due to his 
asthma.  The veteran was scheduled to return for routine 
monitoring in November 2001.  In September 2001 and October 
2001, the veteran reported for VA examination and pulmonary 
function examination.  During this period, the veteran was 
seen for treatment of asthma, on the average, every three 
months, when outpatient visits for treatment of disorders 
other than asthma and outpatient visits for purposes of VA 
examination rather than treatment are factored out.  

The Board finds that the facts establish that the veteran 
required frequent physician monitoring and treatment for 
asthma, but that the treatment was not so frequent as to meet 
or approximate the criteria of monthly physician visits for 
required treatment of asthma.  

The veteran has also reported to VA examiners and in 
statements he submitted that he had to cease his employment 
as a surveyor as a result of his asthma.  However, the record 
establishes that the veteran, who was born in September 1932, 
ended his employment as a surveyor in 1998, after he had 
reached age 65.  The evidence also reflects that the 
veteran's son completed training as a surveyor and was ready 
to take over the veteran's employment at the time the veteran 
stopped working.  The evidence establishes that the veteran 
retired at normal retirement age.  Although increased 
severity of his service-connected disability may have been a 
factor in the veteran's retirement, there is no medical 
evidence that the service-connected disability required the 
veteran to retire.  

The RO concluded that there was no showing that the veteran's 
asthma resulted in marked interference with his employment 
(i.e., beyond that contemplated in the assigned 30 percent 
evaluation), necessitated frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards, and so 
notified the veteran in the January 1999 SOC.  The Board 
agrees with the RO's conclusion.  In the absence of evidence 
of such factors, the Board is not required to remand this 
case to the RO for consideration of an extraschedular 
evaluation in excess of 30 percent.  38 C.F.R. § 3.321(b); 
see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply and the 
veteran's claim for an increased evaluation is denied.  
38 C.F.R. § 3.102.




ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected bronchial asthma is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

